                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiff,                               )      Case No. 18-CR-130-LA-NJ
                                                 )
                v.                               )
                                                 )
 PETER ARMBRUSTER,                               )
 MARK WOGSLAND, and                              )
 BRET NAGGS,                                     )
                                                 )
        Defendants.                              )
                                                 )
OPPOSITION BY THE UNITED STATES TO DEFENDANTS’ MOTION TO COMPEL
       The United States of America, by and through undersigned counsel, files this Response in

Opposition to Defendants’ Motion to Compel (hereafter “Motion to Compel”). D.E. 91. The

defendants’ Motion to Compel asks the Court to compel the government to produce two categories

of materials. First, defendants demand “all documents, communications and information obtained

by the Government from Roadrunner and its outside counsel or outside accounting/audit firms

during the course of Roadrunner’s internal investigations.” D.E. 91 at 6. Second, defendants

demand “any portion of any transcript that contains some or all of the substance of Mr. Wogsland’s

grand jury testimony, including any portion of any subsequent grand jury transcript of any other

witness in which any part of the substance of Mr. Wogsland’s grand jury testimony was presented

in any form.” Id. at 6-7. In their Motion to Compel, the defendants complain on the one hand that

they have been “inundated” with “a preposterous volume of discovery,” D.E. 87 at 17, and, on the

other hand, demand that the government produce additional materials to which they are not

entitled, and which have nothing to do with preparing this case for trial.

       The government has complied fully with its discovery obligations and this Court’s “open-

file” policy. In addition, the government has gone beyond merely providing discovery to the
defendants, but instead carved out a subset of materials for the defendants to use in preparing for

trial, which constitute some of the most relevant documents in the case, and include (1) 93

interview reports and grand jury transcripts with accompanying exhibits of all non-law

enforcement witnesses who have testified or been interviewed in connection with the

government’s investigation; (2) 207 key documents relating to specific counts and allegations in

the indictment; (3) 1,676 “notable” documents identified by the government as of particular

relevance to the investigation; and (4) 6,156 relevant documents identified by Roadrunner’s

counsel.

       Since its initial production, the government has continued to produce additional load-ready

documents to the defendants on a rolling basis, as they become available. Now the defendants are

demanding irrelevant materials outside the government’s possession, government work product,

and grand jury materials not subject to discovery. As the government has explained to the

defendants, these requests are without basis in the discovery rules, and in any event, duplicative of

materials the defendants have already been provided.

I.     THE GOVERNMENT HAS ALREADY VOLUNTARILY PRODUCED
       SUBSTANTIAL DISCOVERY REGARDING THE INTERNAL INVESTIGATION

       In responding to the Defendants’ Motion for a Bill of Particulars, the government described

in detail the extensive steps it has taken to provide the defendants with comprehensive, well-

organized discovery following return of the Indictment and Superseding Indictment. D.E. 100.

Rather than repeat that discussion, the government has highlighted certain facts related to the

discovery that are directly relevant here.

       A.      The government has already produced “interview downloads” containing
               facts conveyed to Roadrunner’s counsel during the internal investigation.

       In September 2017 and again in 2019, the government produced “interview downloads” to

the defendants, which, as the government explained were “notes of summaries of witness


                                                 2
interviews conducted by counsel to Roadrunner in connection with Roadrunner’s internal

investigation.” The government further explained that “these are not the notes of the attorneys

who conducted the underlying interviews, but instead notes taken by the government based on

conversations with counsel to Roadrunner and thus contain multiple layers of hearsay. In addition,

these summaries are not verbatim transcripts of those conversations or of the interviews

themselves.” As the government explained to counsel for Wogsland in April 2019, the government

originally obtained a portion of the downloads in 2017 and, after the Superseding Indictment was

returned, undertook the effort of requesting a download of all interviews conducted by

Roadrunner’s counsel in connection with the internal investigation. As the government has

repeatedly explained, the government received this information from Roadrunner’s counsel orally;

Roadrunner’s counsel has never produced written interview memoranda or notes to the

government.

       In August 2019, even after the government obtained the additional interview downloads

and provided them in discovery, the defendants contacted the government with a seventeen-point

demand letter for information related to the Roadrunner’s internal investigation. In this letter, the

defendants also demanded, without providing any authority for the request, that the government

produce information and materials related to the “interview downloads,” including how the

government may have used those downloads in its investigation. D.E. 91-1 at 5.

       B.      The defendants demand additional discovery related to Roadrunner’s internal
               investigation.

       In response, the government informed the defendants that much of the information they

requested, including information relating to the underlying interviews conducted by Roadrunner’s

counsel, was “not within the possession, custody, or control of the government,” and the

government thus was “not in a position to produce it.” D.E. 91-2 at 1. However, in an effort to be



                                                 3
helpful, the government created an index of interview downloads produced based on information

it had available, which listed “the name of the interviewee, the interviewing law firm, and the bates

range for the produced interview download.” Id. As the government reiterated in its letter, “[t]he

index reflect[ed] that the government ha[d], with one exception noted below, already produced in

discovery the substance of the interview downloads that it has received to date.” Id. (emphasis

added). Finally, with respect to the defendants’ requests “for additional information about how

the government used the interview downloads in its investigation, or who was present for the

government during the download,” the government notified the defendants that it was “not aware

of any basis upon which such information would be relevant or discoverable, nor have you

articulated one.” Id. at 2. To date, the defendants have failed to identify any legally cognizable

basis for this information, much of which constitutes government work product. 1

       The defendants responded, again demanding that the government produce all categories of

materials relating to the Roadrunner’s investigation and the “interview downloads.” Oddly

enough, even though the government prepared the index of interview downloads in direct response

to the defendants’ request, the defendants asserted that because the government created the index,

“[i]t is now apparent that the government has previously withheld discoverable information from

defendants relating to the ‘interview downloads,’ among other topics.” D.E. 91-3 at 2. Thus, in

response to the government providing information the defendants requested (and in direct response

to their first request for that information), the defendants accused the government of withholding

information.   The defendants extended this circuitous logic, concluding that because the




       1
          Under this Court’s Local Rules, “‘open file materials’ do not ordinarily include . . .
government attorney work product and opinions” or “rough notes used to construct formal written
reports.” Criminal L. R. 16(a)(3).


                                                 4
government provided additional information in response to the defendants’ requests, the interview

downloads the government produced were, necessarily, “facially incomplete.” Id. at 2-3.

       In early October 2019, after the government repeatedly suggested that Roadrunner’s

counsel would be the more appropriate source for the defendants’ request for information about

an investigation the government did not conduct or participate in, the defendants sought and were

granted leave of this Court to request early returns on Rule 17 subpoenas. The government

understands that the defendants thereafter served the three law firms that have represented

Roadrunner in connection with the internal investigation and the government investigation with

subpoenas for documents.

       Shortly thereafter, the government sent a final response to the defendants. In its response,

the government reiterated that, notwithstanding the defendants’ incorrect assertion that

“[p]resumably, the government obtained a wealth of such information” about the internal

investigation, much of the information the defendants sought was not in the government’s

possession. D.E. 91-4 at 2-3. However, the government understood that the defendants had now

sought this information directly from Roadrunner’s counsel, which the government had been

urging the defendants to do for some time. The government also pointed out that the defendants

had mischaracterized the government’s statements with respect to the “interview downloads:”

       Respectfully, nowhere in our September 20, 2019 letter did we write that the
       government “lacks any additional information about the witness ‘interview
       downloads.’” To the contrary, our letter specifically addressed “[y]our second and
       third set of requests” which related to the “interview downloads,” and then
       explained the government’s position in detail, as well as our conclusion that there
       was no “basis upon which such information would be relevant or discoverable, nor
       have you articulated one.”

D.E. 91-4 at 2. In addition, in response to the defendants’ requests, the government provided “a

copy of a privilege log reflecting documents withheld from production to the government that was

provided to the government by Company Counsel in September 2019.” Id. at 3. The defendants


                                                5
declined to offer any additional basis for their demands that the government provide information

relating to the Roadrunner’s internal investigation or government work product showing if or how

any “interview downloads” were used in the government’s investigation. 2

       The defendants’ Motion to Compel followed on October 18, 2019. As relevant here, the

defendants have demanded that the government produce “all documents, communications and

information obtained by the Government from Roadrunner and its outside counsel or outside

accounting/audit firms during the course of Roadrunner’s internal investigations.” D.E. 91 at 6.

The defendants have further defined this request to include:

       (1) all documents and information shared with the Government related to Roadrunner’s
       witness interviews, including any summaries or representations provided about the
       interview; (2) all documents and information related to the “download” of information
       related to that interview; and (3) all materials shared with the Government by Roadrunner
       or its counsel related to their underlying investigation.

D.E. 91 at 14. As the government understands the Motion to Compel, the defendants claim they

are entitled to these irrelevant materials for two reasons. First, the defendants claim, “[t]he

requested documents are material to preparing the defense, as they likely contain exculpatory

information and Defendants’ own compelled statements, may assist impeachment and rebuttal of

government witness testimony, and are likely to lead to the discovery of other admissible

evidence.” Id. at 16. Second, the defendants assert that the requested documents are material to

the issues raised in their Motion to Dismiss and the defendants “are entitled to probe the extent to

which their improperly obtained statements may have tainted other aspects of the government’s

investigation and resulting indictments.” Id. at 17.




       2
         The defendants did respond to the government’s letter to request that the government
identify by bates number the “documents of interest” identified by Company Counsel. The
government provided a spreadsheet of these documents, which had previously been produced to
defendants.


                                                 6
       C.      The defendants have already obtained the information they seek relating to
               the Company’s investigation from Roadrunner’s counsel.

       In their Motion to Compel, the defendants acknowledge that “in the days leading up to this

filing, Defendants began receiving from various law firms that serve as Roadrunner’s outside

counsel the ‘fact summaries’ of their interviews conducted of Roadrunner’s employees.” D.E. 91

at 8. Yet, the defendants failed to inform the Court that these productions from Roadrunner’s

counsel, which the defendants have now provided to the government, contain the very information

the defendants seek from the government. Those materials include: (1) notes and/or factual

summaries of witness interviews conducted by Roadrunner’s counsel, i.e., the closest documents

that exist to firsthand accounts of what individuals said when they were interviewed by

Roadrunner’s counsel; (2) a list of interviews conducted by Roadrunner’s counsel, as well as dates

and the names of the attorneys who participated in the interviews; and (3) lists of the dates that

Roadrunner’s counsel provided the government with factual information it obtained during these

interviews. Thus, the defendants have obtained all the information that they have requested

relating to the underlying interviews conducted by Roadrunner’s counsel, and obtained the

information from the correct party. And, of course, the government provided the defendants with

the substance of the interview downloads the government received from Roadrunner’s counsel

months ago. Given that the defendants now have the underlying interview notes, it is unclear what

remaining use the “interview downloads” even have as they contain yet another level of hearsay.

       In sum, the defendants now have in their possession the following materials: (i) the

underlying interview summaries prepared by Roadrunner’s counsel; (ii) a complete list of who

conducted the underlying interviews; (iii) the “interview downloads” prepared by the government

based on factual information provided by Roadrunner’s counsel; and (iv) a list explaining when

Roadrunner, through counsel, provided factual information obtained in witness interviews to the



                                                7
government.     Yet the defendants have the audacity to allege that they “lack a complete

understanding of what substance of the underlying witness interview was conveyed to the

Government.” D.E. 91 at 6. That allegation is simply false. Rather than acknowledge that they

have voluminous information about what was conveyed to Roadrunner’s counsel during

interviews, the defendants urge this Court to order a baseless fishing expedition into the

government’s files for work product, internal memoranda, and correspondence with third parties.

       D.      The defendants have repeatedly failed to establish any basis for their requests
               for additional materials.

       First, the defendants’ claim that they need the government’s work product about how the

government received and used the interview downloads because it “may assist impeachment and

rebuttal of government witness testimony.” To be clear, as the government repeatedly suggested

to the defendants, to the extent they sought information about the underlying witness interviews,

which the government did not conduct or attend, that request would best be directed to the law

firms that conducted those interviews. Of course, they now have that information. And surely the

defendants know that the best record of what a witness actually told Roadrunner’s counsel would

be the contemporaneous interview memo or interview notes prepared by Roadrunner’s counsel,

not a document referencing a document prepared by the government based on a factual download

from Roadrunner’s counsel. How the defendants plan on using documents that have at a minimum

four levels of hearsay, and potentially five levels of hearsay, they do not say. 3




       3
          The fact that the defendants appear set on using interview memoranda which, as the
government understands it, are not verbatim transcripts or statements adopted by any of these
witnesses, does not render them admissible. As the government has repeatedly explained to the
defendants (not as a basis for withholding information, but rather to be sure the defendants
accurately understand what the government was producing), these “interview downloads” contain
multiple levels of hearsay and likely pose other evidentiary challenges should the defendants seek
to admit them at trial.


                                                  8
       In sum, should the defendants wish to probe a witness’s prior statements for potential

inconsistencies, they have all the materials necessary to do so. While the defendants have not told

the Court that they received these materials and had them in their possession prior to filing their

Motion to Compel, they have now produced them to the government and certainly cannot deny

that the underlying interview notes and summaries are the appropriate source for any potential

assessment of inconsistent statements. Again, the defendants have not explained how government

work product exposing how (or if) the government used information obtained from Roadrunner’s

counsel could possibly be used as “impeachment” evidence of a witness who was interviewed by

Roadrunner’s counsel. Nor can the government conceive of any reasonable way in which the

defendants could do so.

       Second, the defendants’ remaining premise for their sweeping demand for the

government’s files appears to hinge on their legally and factually inaccurate understanding of the

independent, parallel investigations conducted by the government and Roadrunner’s counsel. As

set out in detail in the Government’s Opposition to the Defendants’ Motion to Dismiss, D.E. 102,

the defendants’ characterization of the government’s investigation is based entirely on inaccurate

conjecture and speculation. The government did not direct, control, or coerce the defendants’

interviews or Roadrunner’s internal investigation. Because the defendants have failed to allege,

much less establish, any Garrity violation, there is no need for this Court to accept any further

evidence on the issue, order discovery, or even determine whether Kastigar is an appropriate

analysis. D.E. 102 at 29-30. See United States v. Eliason, 3 F.3d 1149, 1153 (7th Cir. 1993)

(“[T]the defendant overlooks the essential factor necessary to invoke the right to

a Kastigar hearing: compulsion.) (emphasis in original). Moreover, the evidence submitted by the

government conclusively establishes that there was no Garrity violation and there is no suggestion




                                                9
that the materials the defendants have requested would in any way change this Court’s analysis.

The defendants have baselessly alleged that the government compelled and controlled

Roadrunner’s internal investigation, and now ask this Court to order a fishing expedition into the

government’s internal files.

       The defendants cite United States v. Bergonzi in support of their argument, but in that case

the court required the government to turn over written reports and interview memoranda that

company counsel prepared and produced to the government. 216 F.R.D. 487, 491 (N.D. Cal.

2003). Here, as the government has repeatedly explained to the defendants, the government has

already produced the substance of the “interview downloads,” which the government received over

the phone. Roadrunner’s counsel has not produced written interview memoranda or any written

report about the internal investigation to the government.

       The facts of S.E.C. v. Vitesse Semiconductor Corp. are similarly inapposite here. 771 F.

Supp. 2d 310 (S.D.N.Y. 2011) (March 25, 2011 opinion); see also S.E.C. v. Vitesse Semiconductor

Corp., No. 10 CIV. 9239 JSR, 2011 WL 2899082, at *3 (S.D.N.Y. July 14, 2011). In Vitesse, the

company hired an outside law firm to conduct an internal investigation and the law firm prepared

materials for a presentation to the company’s audit committee. These materials, including a

written report of the law firm’s investigation, were shared with the SEC. 771 F. Supp. 2d at 312.

In addition, the company provided “oral summaries” of witness interviews conducted by the law

firm. 2011 WL 2899082, at *3. The SEC ultimately filed suit against several of the company’s

former employees. In connection with the SEC suit, the charged defendants subpoenaed these

materials from the company, and the company moved to quash the subpoenas. Thus the issue in

Vitesse was whether the company waived any applicable privileges in producing these materials

to the SEC and therefore had a basis for quashing the subpoenas, not whether the government had




                                                10
an obligation to produce notes or information about “oral downloads.” Vitesse in no way stands

for the proposition the defendants seek to advance—that the government is required to turn over

its investigative files. The case is wholly inapplicable where, as here, the defendants already have

both the underlying interview notes/summaries from Roadrunner’s counsel, and the substance of

what information was provided to the government in the form of “interview downloads.” Other

than the government’s work product, there is simply nothing relevant left to produce.

       Finally, the defendants repeatedly assert that the interview downloads the government

provided are “facially incomplete” and there are “notable inconsistencies” between the fact

summaries provided by Roadrunner’s counsel and the interview downloads.                 Under the

defendants’ theory, these inconsistencies “further underscore the need for the Government to

produce the Subject Discovery.” D.E. 91 at 9. Put simply, any inconsistencies between the

interview downloads and the interview notes/summaries produced by Roadrunner’s counsel reflect

what the government has been telling the defendants for months—that is, that Roadrunner’s

counsel, the individuals who conducted the internal investigation and the underlying interviews,

remain the best source for telling the defendants what happened in those interviews and providing

any documents. As the government understands it, the defendants now have the underlying

interview notes/summaries and thus any purported inconsistency between what Roadrunner’s

counsel told the government and what Roadrunner’s counsel memorialized in the underlying

interview notes/summaries is entirely irrelevant. Moreover, as the government has told the

defendants since it first produced a set of interview downloads more than a year ago, the interview

downloads are “notes of summaries of witness interviews conducted by counsel to Roadrunner in

connection with Roadrunner’s internal investigation,” not “the notes of the attorneys who

conducted the underlying interviews, but instead notes taken by the government based on




                                                11
conversations with counsel to Roadrunner and thus contain multiple layers of hearsay. In addition,

these summaries are not verbatim transcripts of those conversations or of the interviews

themselves.” Yet again, the defendants have articulated no actual legal basis for their request,

other than expressing surprise that a document containing four or five levels of hearsay may

contain some inconsistencies.

II.    DEFENDANT WOGSLAND IS NOT ENTITLED TO EARLY RELEASE OF
       GRAND JURY TRANSCRIPTS

       In addition, Wogsland asserts that he is entitled to “the specific portions of any [grand jury]

transcripts that contain his own statements.” D.E. 91 at 19. The facts relevant to this claim are as

follows:

       First, Wogsland and five other Roadrunner employees testified before the grand jury. In

September 2018, the government produced transcripts of grand jury testimony of six current and

former Roadrunner employees, which, as the government explained to the defendants were “the

only non-law enforcement witnesses who testified before the grand jury in this case.” While not

all of these materials were discoverable at that early date under the District’s “open-file” policy,

see Criminal L. R. 16(a)(4), the government nevertheless produced these transcripts and interview

memoranda created by law enforcement in connection with the government’s investigation quickly

and in an organized fashion, including with accompanying exhibits, to make them accessible to

the defendants.

       Second, in July 2019, ten months after receiving the transcript of his client’s grand jury

transcript, counsel for Wogsland demanded that the government produce copies of transcripts from

any other grand jury proceedings in which Wogsland’s grand jury testimony “was presented to

any other grand jury sitting in any district.” D.E. 91-10 at 6. The government notified counsel




                                                 12
that it would not be producing the requested materials, as there was no basis for his request under

either the local or federal rules.

        In this Motion to Compel, Wogsland assumes that grand jury transcripts containing his

statements must exist because he “reasonably believes” it to be so and therefore contends he is

entitled to their disclosure under Rule 16. Yet again, Wogsland urges this Court to adopt a legal

standard that is without precedent or support and would effectively broaden Rule 16 to apply to

nearly all grand jury transcripts and government work product. In short, accepting Wogsland’s

argument would mean that anytime a grand jury was presented with an email or other document

authored by a defendant, any portion of the grand jury transcript relating to that email would

become immediately discoverable under Rule 16(B)(i). That is not the law.

        A.      Legal Standard

        This Court’s Local Rules define the “open file policy” to include “disclosure without

defense motion of all information and materials listed in Fed. R. Crim. P. 16(a)(1)(A), (B), (C),

(D), and (F); upon defense request, material listed in Fed. R. Crim. P. 16(a)(1)(E); material

disclosable under 18 U.S.C. § 3500, other than grand jury transcripts.” Criminal L. R. 16(a)(2).

Local Rule 16 further provides that “open file” does not ordinarily include “transcripts of the grand

jury testimony of witnesses who will be called in the government’s case-in-chief,” unless they

contain exculpatory material. Criminal L. R. 16(a)(3). Thus, consistent with the local rules,

“[g]rand jury transcripts of any and all witnesses the government intends to call at trial” are not

required to be produced shortly after arraignment, but rather “will be made available to the defense

no later than 1 business day before the commencement of the trial.” Criminal L. R. 16(a)(4).

        Federal Rule of 16(a)(1)(B) applies to a defendant’s written or recorded statements and

provides that “the government must disclose to the defendant” the following:

        (i) any relevant written or recorded statement by the defendant if:


                                                 13
                • the statement is within the government’s possession, custody, or control;
                and
                • the attorney for the government knows--or through due diligence could
                know--that the statement exists;
       (ii) the portion of any written record containing the substance of any relevant oral
       statement made before or after arrest if the defendant made the statement in response
       to interrogation by a person the defendant knew was a government agent; and
       (iii) the defendant’s recorded testimony before a grand jury relating to the charged
       offense.

Fed. Rule Crim. P. 16(a)(1)(B).

       Outside of Rule 16(a)(1)(B), “[w]here a defendant seeks disclosure of grand jury

transcripts, Fed. R. Crim. P. 6(e) comes into play, and “[r]ule 6(e)(3) provides

that grand jury proceedings, including transcripts, are subject to a general rule of secrecy, and may

not ordinarily be disclosed.” United States v. Hayes, 376 F. Supp. 2d 736, 739 (E.D. Mich. 2005).

Thus, “[t]o obtain grand jury material, despite the presumptive secrecy imposed by [Rule 6], a

litigant must show that the information is needed to avoid a possible injustice in another judicial

proceeding, that the need for disclosure is greater than the need for continued secrecy, and that

[the] request is structured to cover only material so needed.” United States v. Campbell, 324 F.3d

497, 498–99 (7th Cir. 2003) (internal quotation marks omitted). Courts have uniformly required

that a defendant show a “compelling necessity” for the materials, which “is shown by

demonstrating a “particularized need” for the disclosure. Hayes, 376 F. Supp. 2d at 739; see also

Tolliver v. United States, No. 07-CV-525-JPG, 2008 WL 5057302, at *2 (S.D. Ill. Nov. 21, 2008)

(“[T]he secrecy of the grand jury proceeding will not be broken except where the party seeking

disclosure can show a compelling necessity or a particularized need.”). In short, “the Court is not

permitted to engage itself or to permit the defendant to engage in a fishing expedition into the

minutes of the grand jury.” United States v. Kilroy, 523 F. Supp. 206, 214 (E.D. Wis. 1981).




                                                 14
       B.      There is no legal basis for “early” disclosure of grand jury materials.

       As an initial matter, the defendants impugn the government for only “tacitly

acknowledging” that grand jury transcripts of the indictment and superseding indictment

presentments exist. D.E. 91 at 3, 11 (“the Government did not deny that such transcripts exist”);

21 (“The government has implicitly acknowledged that subsequent grand juries were convened in

this District (and perhaps elsewhere).”). To the extent there is any confusion remaining on the part

of the defendants, of course the case was presented to a grand jury in this District, the body legally

required to return an indictment and, consistent with Rule 6 and well-established practice, a court

reporter was present for those proceedings. See Fed. R. Crim. P. 6. The existence of such

transcripts, however, in no way renders them discoverable, despite the defendants’ tortured

arguments to the contrary.

       Here, the transcripts Wogsland seeks clearly fall outside the gambit of Rule 16. The

Seventh Circuit has rejected the argument that mere reference to, or even recitation of a defendant’s

statements in a document or testimony renders that document or testimony discoverable under

Rule 16. See United States v. Callahan, 534 F.2d 763, 765 (7th Cir. 1976). In Callahan, which

defendants do not cite, the issue before the Court was whether the government was required, under

Rule 16, to disclose the transcripts of oral testimony of several witnesses who testified before the

grand jury that contained “inculpatory oral statements by the Defendants and heard by the

witnesses.” Id. at 764. The Seventh Circuit concluded that “the inescapable conclusion is that the

delineated portions of the transcribed Grand Jury testimony” were statements of the other

witnesses “and not ‘statements of defendants’ within the purview of Rule 16.”            Id. at 765.

Following this precedent, “[t]he law in the Seventh Circuit is clear that a government witness’s

written or recorded statement that recounts a defendant’s prior oral statement is not a defendant’s

written or recorded statement under Rule 16(a)(1)” and is, “instead, “a statement of a prospective


                                                 15
government witness under the Jencks Act subject to mandatory disclosure only after the witness

has testified.” United States v. Lakin, No. 307-CR-30068-JPG-1, 2007 WL 2479331, at *2 (S.D.

Ill. Aug. 28, 2007); see also United States v. Zarattini, 552 F.2d 753, 757 (7th Cir. 1977) (rejecting

request under Rule 16 for defendant to “discover the substance of his statements to his brother as

related to the grand jury”). The same analysis applies with equal force here where the defendant’s

statements at issue were made to the grand jury. The government does not dispute that Wogsland

is entitled to his own testimony, which the government has produced. Even if some portion of that

testimony were incorporated into the testimony of another witness, it would be a statement of that

witness, not of Wogsland.

       Instead of citing the relevant Seventh Circuit law which forecloses his argument, Wogsland

instead cites one out-of-circuit case from the District of Maine, which held that under Rule

16(a)(1)(B)(ii), the government needed to turn over law enforcement notes of an interrogation of

a defendant even where the substance of the notes was contained in memoranda prepared by law

enforcement. United States v. MST Mineralien Schiffarht Spedition und Transp. GmbH, No. 2:17-

CR-00117-NT, 2017 WL 5585718, at *3 (D. Me. Nov. 19, 2017). Even if the analysis of disclosure

of agents notes were applicable to the present context involving grand jury testimony—and it is

clearly not—that is not the law in the Seventh Circuit. The Seventh Circuit has squarely held that

“the government satisfies the requirements of Rule 16 if it turns over a written report that contains

all of the information found in an agent’s original notes but does not deliver the notes themselves

to the defendant.” United States v. Coe, 220 F.3d 573, 583 (7th Cir. 2000). This Court has

followed that guidance, observing “Bautista is clearly not entitled to many of the disclosures he

requests. For example, as to Bautista’s request for agent notes, it is well established that the

government need only disclose a written report that contains all of the information found in an




                                                 16
agent’s original notes.” United States v. Bautista, No. 05-CR-232, 2005 WL 3560679, at *3 (E.D.

Wis. Dec. 28, 2005)

       As a fallback argument, Wogsland rehashes the arguments from the defendants’ Motion to

Dismiss and vaguely asserts that the government engaged in “argumentative” questioning during

his grand jury testimony and other purported misconduct relating to Roadrunner’s internal

investigation. D.E 91 at 21. Wogsland proceeds to argue, without support, that this alleged

misconduct somehow entitles him to disclosure of grand jury transcripts in order “to discover

which of his statements the government relied upon in later grand jury proceedings that resulted

in his indictment and, equally importantly, what testimony the government omitted.” D.E 91 at

21. 4 Simply put, Wogsland has not cited any authority for the proposition that a defendant who

was confronted in the grand jury in a manner he did not like is entitled to additional grand jury

material.     Nor is the government aware of any.      Rather than even attempting to make a

particularized showing required for disclosure of grand jury materials, Wogsland’s “request

appears to be a general fishing expedition into the grand jury proceedings.” United States v.

Balogun, 971 F. Supp. 1215, 1232 (N.D. Ill. 1997). Because Wogsland has “neither shown nor

attempted to show that the requested disclosures are necessary to avoid possible injustice, or that

their need for disclosure is greater than the need for continued secrecy,” his request should be

denied. Id.




       4
          Wogsland has not claimed that anything in his grand jury testimony was actually
exculpatory or why he would be entitled to know what portions of his testimony the government
ultimately relied upon or omitted. Even if he had alleged there was something exculpatory in his
grand jury testimony, “the Government is not required to submit exculpatory evidence to grand
jury.” United States v. Gardner, 860 F.2d 1391, 1395 (7th Cir. 1988).


                                                17
III.      CONCLUSION

          The defendants have not identified any articulable basis in law or fact for the materials they

seek in their Motion to Compel, and their requests are solely for the government’s work product,

and other materials not subject to Rule 16 or any disclosure requirements. Moreover, the

defendants have already received more than sufficient materials to satisfy their purported need for

them directly from the party that had them in the first place, rendering their requests in this Motion

to Compel entirely moot. For all of these reasons, the defendants’ Motion to Compel should be

denied.



Date: November 18, 2019



                                                                Respectfully submitted,


                                                                ROBERT ZINK
                                                                Chief, Fraud Section
                                                                U.S. Department of Justice

                                                                By: /s/ Caitlin R. Cottingham
                                                                HENRY P. VAN DYCK
                                                                Deputy Chief
                                                                CAITLIN R. COTTINGHAM
                                                                Assistant Chief
                                                                Criminal Division, Fraud Section
                                                                U.S. Department of Justice




                                                   18
                                CERTIFICATE OF SERVICE

       I, Caitlin R. Cottingham, certify that the foregoing has been served on all attorneys of

record in the above-captioned case, either via the CM/ECF electronic filing system or via email.

                                                           By: /s/ Caitlin R. Cottingham
                                                           CAITLIN R. COTTINGHAM
                                                           Assistant Chief, Fraud Section
                                                           U.S. Department of Justice
                                                           1400 New York Avenue, NW
                                                           Washington, DC 20530
                                                           Telephone: (202) 616-5575



Date: November 18, 2019




                                               19
